Proceeding by a landlord to review a determination of the State Rent Administrator denying a protest to an order of a Local Rent Administrator which had granted a certificate of eviction. The certificate, which affected a ground floor apartment, was granted for the landlord’s own use on a claim of immediate and compelling necessity, on . condition that the landlord exchange his apartment for that of the tenant. The appeal is from an order which annulled the determination and directed the issuance of an unconditional certificate of eviction. Order reversed, without costs, and matter remitted to the State Rent Administrator for further proceedings as indicated herein. In view of the State Rent Administrator’s assertion that he erroneously assumed that the landlord and tenant had agreed to exchange apartments, which made it unnecessary to resolve the issues of good faith and compelling, need, and in the light of all the facts and circumstances disclosed by the record, it is our opinion that the interests of justice will best be served by remitting this matter to the State Rent Administrator for a determination de nova. The record does not clearly indicate that the question of the landlord’s good faith was resolved in accordance with law (State Rent and Eviction Regulations, § 55). Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.